Case 2:19-cr-20307-NGE-EAS ECF No. 42, PagelD.166 Filed 04/13/21 Page 1 of 3

TRULINCS 57492039 - SALTER, KEDAR - Unit: MIL-D-A S

FROM: 57492039

TO:

SUBJECT: Motion

DATE: 04/08/2021 01:51:33 PM

IN THE UNITED STATES DISTRICT COURT
bastecn District
s0uMerc (\__ Division

United States of America Case # 19 “OC 7030 } \

Plaintiff Judge A y EAM
(expedite)

-VS-

Kedar Salter

Defendant

Motion to Exclude Still Photos Pursuant to F.R.E. 403(B)
Now comes the defendant and respectfully pleas to this honorable tribunal to exclude "still photos" of alleged firearm in
possession of defendant. This motion is further supported in the attached memorandum.

Respectfully,

MEMORANDUM

Federal rules of evidence 403(B) excludes potential evidence when its probative value substantially outweighed by the danger
of unfair prejudice, confusion, or misleading the jury or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence. Before this honorable tribunal are still photos of defendant allegedly holding or possessing
a firearm that the government has charged defendant under "constructive possession". Defendant not being in "actual
possession" of the alleged firearm in which he is charged with give this honorable tribunal authority pursuant to federal rules of
evidence 403(B) to exclude any potential evidence that will not meet and satisfy the doctrine of beyond a reasonable doubt.
The United States Supreme Court has predicated that: A reasonable doubt is a doubt based upon reason and common sense,
the kind of doubt that would make a reasonable person hesitate to act. Upon looking at the still photo, the government intends
to use as substantial evidence will make any reasonable person "hesitate" before saying that is the same firearm the defendant
is charged with. This honorable tribunal must also be cognizant that the United States Supreme Court also predicated that:
Proof beyond a reasonable doubt must therefore be of such atonvincing character that a reasonable person would not hesitate
to rely and act upon it in the most important and vital matters relating to his own affairs.

No reasonable person if in the circumstance as defendant would agree that the firearm is the same as what he is charged with.
Next, in order to establish that the evidence should be excluded, it is not sufficient to suggest that the legitimate probative force
of evidence would result in damage to the defendant's case, but rather that the evidence would tent to suggest a decision on an
improper basis (United States -vs- Newson, 452 f.3d 593). The Sixth Circuit grants the district court very broad discretion in
determining whether the danger of undue prejudice outweighs the probative value of evidence (United States -vs- Vance, 871
f.2d 572) (United States -vs- Vincent, 681 F.2d 462).

The government is now burdened with proving beyond a reasonable doubt that the defendant had the criminal intention to
possess the firearm NOT found in his actual possession. This goes to the "Mens Rea” doctrine of proving this was the
defendant's intention. (United States -vs- Cravan 478 f.2d 1333). This honorable tribunal must also be cognizant that mere
presence alone cannot show the requisite knowledge, power or intention to exercise control over the firearm (United States -vs-
Brimley, 529 f.2d(03)). The “theory” of constructive possession requires "specific intent” (United States -vs- Newson, 452 F.3d
593).

The 5th Circuit has explained that if a defendant denies any knowledge of a thing found in an area, the government then must
offer evidence to prove that the defendant (1) knew that the thing was present and (2) intended too exercise control over it.
(United States -vs- Jones, 484 f.3d 783).

Defendant did not know the charging firearm was in the location it was found, an defendant certainly did not intend to possess
or control a firearm he had NO knowledge of. the government can produce no: valid action, no words, or any conduct that link
defendant to the firearm, nor can it be produced that defendant had a stake in the firearm. (United States -vs- Clark, 184 F.3d
858) (United States -vs- Parda, 636 f.2d 535).

The evidence will show that the firearm was located in another area that defendant did not have dominion or control over. If the
located firearm was instead a large sum of money or other valuables would the government seek to have defendant claim the
located money. This can also be construed into a motion in limine which is also designed to avoid the injection into a potential
trial of potentially prejudicial matters.
Case 2:19-cr-20307-NGE-EAS ECF No. 42, PagelD.167 Filed 04/13/21 Page 2 of 3

 

TRULINCS 57492039 - SALTER, KEDAR - Unit: MIL-D-A

Before this honorable tribunal are several grainy distorted photos of defendant allegedly possessing a firearm that the
government has charged him. Presenting this frivolous charge before this honorable tribunal is a clear violation of the attorney
for the government oath to model rules of professional conduct rule 3.8 because the alleged evidence does not beyond a
reasonable doubt substantiate PROBABLE CAUSE to prosecute. In fact, this matter should be looked upon as a selective
prosecution and be immediately dismissed.

Conclusion,

Defendant respectfully requests a video hearing to present additional material evidence to exonerate him from the pending
charges.

Respectfully

Kedar Salter

PROOF OF SERVICE

i, Kedar Salter, certify that a true copy of the foregoing motion was sent to the clerk of courts on this day of April
2021.

Respectfully

Kedar Salter
 

Yiedme Seller
S74 G2 ~ OSM

REG NO, ~ a3 apR 2021 pmMazE “# Apri
co FEDERAL CORRECTIONAL INSTITUTION A/; 2 /
5 P.O. BOX 1000 / | dhe Cgucr 13/20
~ MILAN, MICHIGAN 48160” Cler ic )

1 L Ep ~\\nohoc wr

APR 16 202}
CLERK'S OFFICE

~ DET, \ \
ROIT a 9 eNtu! (

 

METROPLEX MT 480 |

 

Sf

Case 2:19-cr-20307-NGE-EAS ECF No. 42, PagelD.168 Filed 04/13/21 Pag

 

|

 
